DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The  closest prior art cited of record, Tan (2021/0116080), although teaching an elongate linear luminaire with a main bracket having a central surface and two tilt surfaces that are used for mounting the a light strip, and two side covers enclosing the inside components of the linear luminaire,  Tan does not anticipate individually or teach in combination a bottom holder for attaching to the two lateral walls of the main bracket, wherein the bottom holder has two block plates on two opposite sides of the bottom holder, wherein the bottom part of the end cover is kept between the block plate and the main bracket as shown in figures 9 and 10 of the instant invention. The following  subject matter is considered to be not anticipated individually or taught in combination by the prior art cited of record. 

A linear light apparatus, comprising: a light strip having an elongated substrate mounted with LED modules; a light passing cover, wherein the light passing cover has two side arc openings and two lateral bottom edges; a main bracket, wherein the two lateral bottom edges of the light passing cover are respectively attached to two lateral walls of the main bracket, wherein a ladder groove of the main bracket has a central surface and two tilt surfaces, wherein the two tilt surfaces respectively extend from top edges of the two lateral walls to lower the central surface below a bottom line of the side arc opening, wherein the central surface is used for mounting the light strip; two end covers, wherein the two end covers respectively have a top part and a bottom part, wherein the top parts of the two end covers respectively cover the arc openings of the light passing cover, the bottom parts of the two end covers respectively covers the lateral groove; and a bottom holder for attaching to the two lateral walls of the main bracket, wherein the bottom holder has two block plates on two opposite sides of the bottom holder, wherein the bottom part of the end cover is kept between the block plate and the main bracket.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875